IN THE MATTER OF THE REINSTATEMENT OF REYNOLDS



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN THE MATTER OF THE REINSTATEMENT OF REYNOLDS

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN THE MATTER OF THE REINSTATEMENT OF REYNOLDS2018 OK 22Case Number: SCBD-6505Decided: 03/12/2018THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2018 OK 22, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 
 

 


IN THE MATTER OF THE REINSTATEMENT OF JONNA LYNN REYNOLDS TO MEMBERSHIP IN THE OKLAHOMA BAR ASSOCIATION




ORDER

Petitioner Jonna Lynn Reynolds was stricken from the roll of attorneys and suspended from the practice of law on November 20, 2012. On May 5, 2017, Reynolds petitioned this Court for reinstatement. As required by Rule 11.3 of the Rules Governing Disciplinary Proceedings, 5 O.S.2011, ch. 1, app. 1-A, a Professional Responsibility Tribunal held a hearing on Reynolds's application. The Oklahoma Bar Association supported Reynold's application for reinstatement, and the panel subsequently recommended that Reynolds be reinstated.


Upon de novo review of the record, we find:
1. Reynolds has complied with the procedural requirements necessary for reinstatement;
2. Reynolds has established by clear and convincing evidence that she has not engaged in the unauthorized practice of law in Oklahoma during her suspension;
3. Reynolds has established by clear and convincing evidence that she possesses the good moral character and fitness necessary for reinstatement to the Oklahoma Bar Association; and
4. Reynolds has established by clear and convincing evidence that she possesses the competency and learning in the law required for reinstatement without re-examination.


The petition of Jonna Lynn Reynolds for reinstatement to the Oklahoma Bar Association is therefore GRANTED, and her membership shall be reinstated upon her payment of the costs associated with these proceedings in the amount of $172.78.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 12TH DAY OF MARCH, 2018.

/S/VICE CHIEF JUSTICE


Gurich, V.C.J., and Kauger, Winchester, Edmondson, Colbert, Reif, and Wyrick, JJ., concur.
Combs, C.J., dissents.


 

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA